Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered.
 
					Status of Claims
	Claims 15-20, 22-24 and 35-45 are pending. 
Claims 15-20, 22-24, 35-36 and 40-45 have been examined.
Claims 37-39 stand withdrawn from consideration as drawn to a non-elected invention.
	Claim 15 has been amended in the response filed 8/06/2020.
 New caim 45 has been added in the response filed 8/06/2020.
 
Claim Objections
Claim 45 is objected to because of the following informalities:  there is no period at the end of claim 45.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “interact” is so broad that when considering it’s metes and bounds it appears indefinite. This is because “interact” could involve touching. It is not possible that the silica not touch other components. Accordingly what this term actually means is not clear.	 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-16, 22-24 and 42-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar US PG PUB 2014/0158354 (Kumar).

Claim 15:
Kumar teaches:
 A method for completing a wellbore, the method comprising:[0008], teaches fluids used in completion;
pumping a wellbore fluid into the wellbore, the wellbore fluid comprising: a first aqueous base fluid; [0007] pumping fluid into wellbore, [0009], fluid comprises aqueous liquid phase; [0149] pumping the aqueous fluid into a well;
and a plurality of silica nanoparticles suspended in the first aqueous base fluid, [0152], [0196], [0198]-[0199] all teach nanosilica suspended in the first aqueous fluid;
wherein the silica nanoparticles are present in the first aqueous base fluid in an amount to have an effect of decreasing a crystallization temperature; [0199] teaches to use silica in an amount of from 1-70 wt%; [0216] teaches silica in an amount of 25-30 wt %.  Applicant’s specification teaches silica between 1-35 wt percent; adding silica in the claimed amount would naturally have an effect of decreasing a crystallization temperature,
wherein the silica nanoparticles have at least one dimension of less than 1 micron; [0277] the silica is 20 nm;
and the amount of the silica nanoparticles present in the first aqueous base fluid is from 1 to 35 wt% of a total weight of the wellbore fluid; [0216] teaches silica in an amount of 25-30 wt %; 
wherein at least while performing the at least one completion operation, the plurality of silica nanoparticles suspended in the first aqueous base fluid of the wellbore fluid form a stable dispersion in a wellbore fluid that has a pH ranging from about 2 to 6, [0208] teaches a pH between 1 and 10 when injection into the wellbore, preferably between 5.5 and 7.5; since Applicant’s wellbore fluid is the same as that of Kumar the same amount of “stable” may fairly said to be present; silica sol is taught in [0152];
and performing at least one completion operation while the wellbore fluid is in the wellbore; [0149] completion operation.
Kumar does not specifically disclose:
by at least 4 to 55°F as compared to a second aqueous base fluid without the silica nanoparticles. However, since the composition of Kumar with the added silica nanoparticles to the brine fluid is the same it can be expected that the fluids would behave the same, thus Applicants claimed crystallization temperature decrease would be naturally present.

Claim 16:
Kumar teaches:
 wherein the first aqueous base fluid is a halide brine selected from the group of alkali metal and/or alkaline earth metal halide brines, or a formate brine, [0151] halide aqueous fluid; [0162] brines.

Claim 22.    
Kumar teaches:
wherein the silica nanoparticles are selected from the group of colloidal silica nanoparticles and nano-sized precipitated silica, [0154] teaches colloidal silica.

Claim 23.    
Kumar teaches:
wherein the silica nanoparticles are coated, Applicant’s specification defines coated as functionalized silica nanoparticles. These are taught in [0219]-[0230].

Claim 24.
Kumar teaches:
wherein the silica nanoparticles are uncoated, the functionalization taught in [0219]-[0230] is optional, which would mean uncoated.

Claim 35:
Kumar teaches:
 A method for treating a wellbore, the method comprising: abstract teaches a method of treating a wellbore;
pumping a wellbore fluid into the wellbore, the wellbore fluid comprising: a first aqueous base fluid; [0007] pumping fluid into wellbore, [0009], fluid comprises aqueous liquid phase; [0149] pumping the aqueous fluid into a well;
and a plurality of silica nanoparticles suspended in the first aqueous base fluid, [0152], [0196], [0198]-[0199] all teach nanosilica suspended in the first aqueous fluid;
wherein the silica nanoparticles are present in the first aqueous base fluid in an amount to have an effect of decreasing a crystallization temperature; [0199] teaches to use silica in an amount of from 1-70 wt%; [0216] teaches silica in an amount of 25-30 wt %.  Applicant’s specification teaches silica between 1-35 wt percent; adding silica in the claimed amount would naturally have an effect of decreasing a crystallization temperature,
and performing at least one completion operation while the wellbore fluid is in the wellbore; [0149] completion operation.
Kumar does not specifically disclose:
by at least 4 to 55°F as compared to a second aqueous base fluid without the silica nanoparticles. However, since the composition of Kumar with the added silica nanoparticles to the brine fluid is the same it can be expected that the fluids would behave the same, thus Applicants claimed crystallization temperature decrease would be naturally present;
flowing the wellbore fluid comprising the plurality of silica nanoparticles suspended in the first aqueous base fluid out of the wellbore to a surface, [0004] and [0194]teaches flowing the fluid back to the surface. 

 

Kumar teaches:
wherein the aqueous base fluid is a halide brine selected from the group of alkali metal and/or alkaline earth metal halide brines, or a formate brine, [0151] halide aqueous fluid; [0162] brines.

Claim 40:
Kumar teaches:
wherein the plurality of silica nanoparticles are present in an amount ranging from 1 to 35 wt% of the wellbore fluid; [0216] teaches silica in an amount of 25-30 wt %; 

Claim 41:
Kumar teaches:
wherein the silica nanoparticles are selected from the group consisting of colloidal silica nanoparticles and nano-sized precipitated silica, [0277] the silica is 20 nm, [0152] and [0196] teaches a silica sol. 

Claim 42:
Kumar teaches:
 A method for completing a wellbore, the method comprising:[0008], teaches fluids used in completion;
pumping a wellbore fluid into the wellbore, the wellbore fluid comprising: a first aqueous base fluid; [0007] pumping fluid into wellbore, [0009], fluid comprises aqueous liquid phase; [0149] pumping the aqueous fluid into a well;
and a plurality of silica nanoparticles suspended in the first aqueous base fluid, [0152], [0196], [0198]-[0199] all teach nanosilica suspended in the first aqueous fluid;
wherein the silica nanoparticles are present in the first aqueous base fluid in an amount to have an effect of decreasing a crystallization temperature; [0199] teaches to use silica in an amount of from 1-70 wt%; [0216] teaches silica in an amount of 25-30 wt %.  Applicant’s specification teaches silica between 1-35 wt percent; adding silica in the claimed amount would naturally have an effect of decreasing a crystallization temperature,
wherein the wellbore fluid is free of a polymeric viscosifier: [0166}teaches “viscosity-increasing agents CAN (emphasis added) be used”; [0169] teaches “Certain kinds of polymers can (emphasis added) be used to increase the viscosity of a fluid”. Both recitations teach that polymeric viscosifiers are optional, and thus their exclusion is expressly taught. Additionally, claim 1 does not require a polymeric viscosifier. 
and performing at least one completion operation while the wellbore fluid is in the wellbore; [0149] completion operation.
Kumar does not specifically disclose:
by at least 4 to 55°F as compared to a second aqueous base fluid without the silica nanoparticles. However, since the composition of Kumar with the added silica nanoparticles to the brine fluid is the same it can be expected that the fluids would behave the same, thus Applicants claimed crystallization temperature decrease would be naturally present.

Kumar teaches:
wherein the wellbore fluid does not scatter light above 400 nm.   Since the fluid taught by Kumar is the same as claimed by Applicant the properties would also be the same, including the light scattering recitation.

Claim 44:
Kumar teaches:
wherein the wellbore fluid does not scatter light above 400 nm.   Since the fluid taught by Kumar is the same as claimed by Applicant the properties would also be the same, including the light scattering recitation.

Claim 45:
Kumar teaches:
 wherein the plurality of silica nanoparticles suspended in the first aqueous base fluid of the wellbore fluid do not interact with other components in the wellbore fluid; [0201] teaches “There is no interaction of silica sol with hydrocarbon liquids”. 

			Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar US PG PUB 20140158354 (Kumar) as applied above and further in view of Welton US PG PUB 2008/0078545 (Welton) and Cabot “Formate Technical Manual” Section A5, Crystallization Temperature, pp. 1-20, June 2015 (Cabot).

Claim 17.    
Kumar teaches:
further comprising mixing the plurality of silica nanoparticles with a brine to provide a premix fluid;[0037] teaches mixing with brine; [0160] teaches using brine; [0162] teaches mixing with a brine;
and removing water from the premix fluid to form the wellbore fluid , [0164] teaches adding dry salts which remove water from the premix fluid, [0165], teaches that the crystallization temperature of the brine will be lowered as the salts are added.
Kumar does not specifically teach:
having a density in the range of about 11 ppg to about 18 ppg.
Welton and Cabot both teach that the density and crystallization temperature of a brine may be adjusted by adding dry salts to the solution; Welton [0026], Welton teaches that one of ordinary skill in the art will appreciate that adding salts will bring the density to between 8.3 ppg and 19.2 ppg and also affect the crystalline temperature.  Cabot teaches the same at page 20. 
It would have been obvious to one having ordinary skill in the art at the time of Applicants invention to modify Kumar and add enough dry salts to bring the density of the fluid to between 11 ppg and 18 ppg because both Welton and Cabot teach that this is a well known technique to achieve the desired density of the completion fluid.

Claim 18:
	Kumar teaches:
	wherein removing water is performed by mixing the premix fluid with dry salts with the formation of the wellbore fluid with a desired density within the range;  [0164] teaches adding 

Claim 19:
Kumar does not disclose:
wherein the crystallization temperature is a true crystallization temperature (TCT) or a pressurized crystallization temperature (PCT).
Kumar does not distinguish between crystallization temperature and true crystallization temperature. However Cabot is directed to true crystallization temperature.
It would have been obvious to one having ordinary skill in the art to use true crystallization temperature as a measurement since Cabot teaches this is a valid way to measure crystallization temperature. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar US PG PUB 20140158354 (Kumar) as applied above and further in view of Pasztor US Patent No. 4,465,601 (Pasztor).
Kumar does not specifically disclose:
 wherein the first aqueous base fluid is a halide brine that does not comprise zinc.
Pasztor teaches completion fluids (col. 2, l. 18) that are zinc free, col. 2, l. 50-60.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Kumar and use a completion fluid zinc free since Pasztor teaches this is helpful to the environment and provides a less corrosive fluid.
Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive.
Applicant argues that claim 15 as amended is not taught by Kumar. For support of this argument, Applicant relies on the claim 15 term “stable”. The Examiner respectfully disagrees. Applicants fluid is the same as Kumar as shown in the anticipation rejection where each and every limitation has been shown to be present. Applicant wishes to attach the functional term “stable” to a meaning not set forth in the specification, i.e. not settable. If Applicant’s fluid is not settable, then it is puzzling how the fluid would function as a fluid loss or gravel packing fluid as recited in the specification. If there is something Applicant does to make the fluid “stable” and thus non-setting then that limitation should be recited in the claim to overcome the Kumar rejection. 

Conclusion
The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. 4,566,976 teaches adding dry salts to reduce the crystalline temperature of a completion fluid, [0015]. Applicants claimed amount of silica is disclosed in [0216].

 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			
						 
 /CHARLES R NOLD/ Examiner, Art Unit 3674